*240Opinion of the Court by
Judge Hannah
Affirming.
Louis Peel, a farmer residing in Jessamine County, was injured about dusk on September 12,1912, in alighting from a passenger ear operated by appellant company on its interurban electric railroad, at the junction of Maxwell and Limestone streets in the city of Lexington; and claiming that his injuries were caused by the negligence of appellant company’s servants in charge of the car, he instituted an action against the traction company in the Jessamine 'Circuit Court. Upon a trial thereof, the jury found a verdict for the plaintiff in the sum of five hundred dollars, and from the judgment thereon rendered the company appeals.
Appellant company has filed no brief, but the grounds assigned in the motion for a new trial will be considered in their order.
1.Errors in excluding and admitting testimony. The transcript of the evidence fails to show any exceptions to the rulings of the court on the competency of evidence, or any avowal of what the witness.would have said, where the witness was not permitted to answer. There is nothing therefore that the court may consider on appeal in the way of errors in the exclusion or admission of testimony.
2. Errors in the instructions. No specific objection was made to the instructions in the motion for a new trial; and we find no error in them prejudicial to the substantial rights of appellant company.
3. Excessive damages. The uncontradicted testifony showed that prior to receiving the injuries complained of, plaintiff was a strong, sound, robust man; and that as a result of those injuries he has an enlarged knee and suffers from an inflammatory condition of the knee joint, due in some measure to the escape of the fluid whose function it is to lubricate the joint under the knee-cap; and it was shown that this condition is probably permanent. Under this proof, the court will not say the damages are excessive. Louisville Gas Co. v. Page, 27 R., 885.
Judgment affirmed.